—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Stolarik, J.), entered April 20, 1993, which, upon a jury verdict, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
We find no error in the trial court’s charge to the jury on the emergency doctrine in this case. Viewing the evidence in *450the light most favorable to the defendant, a jury could conclude that the defendant was faced with an emergency when the plaintiff suddenly changed direction and crossed the street (see, Sonntag v Dor-Vac Corp., 192 AD2d 594). Furthermore, the verdict in favor of the defendant is supported by a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). Bracken, J. P., Balletta, Friedmann and Krausman, JJ., concur.